—Order of disposition, Family Court, New York County (Rhoda Cohen, J.), entered on or about December 17, 1998, which, upon findings of abuse, placed the subject children in the custody of petitioner Commissioner of Social Services for a period of 12 months, unanimously affirmed, without costs.
*649Family Court’s findings are adequately supported by the children’s cross-corroborating out-of-court statements that respondent had hit the middle child causing her fractured femur, the mother’s testimony that respondent struck the eldest child causing the scar under his eye, and other eyewitness testimony of marks of injury on the eldest child (see, Matter of Nicole V., 71 NY2d 112, 118-119, 124; Matter of New York City Dept. of Social Servs. [H. & J. Children] v Carmen J., 209 AD2d 525). There is no merit to respondent’s claim that Family Court erred in admitting transcripts of the hearing held pursuant to Family Court Act § 1028 in lieu of any new evidence at the fact-finding hearing. All parties stipulated to this procedure, thus waiving the requirement that the witnesses first be shown to be unavailable (see, Robinson v State of New York, 228 AD2d 52, 55, lv denied 89 NY2d 812). We have considered respondent’s other arguments, including that his attorney was ineffective, and find them to be without merit. Concur — Lerner, J. P., Andrias, Saxe, Buckley and Friedman, JJ.